DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ANTONI LEBLANC,
                             Appellant,

                                    v.

                    OLABODE HASSAN OKEDEYI,
                            Appellee.

                              No. 4D18-1360

                              [July 25, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. CACE 14-
002040 (03).

   Blair M. Dickert and Tiffany Fanelli of Kanner & Pintaluga, P.A., Boca
Raton, for appellant.

   Sharon C. Degnan of Kubicki Draper, Orlando, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY, JJ., and NUTT, JAMES, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.